Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This office action is responsive to the amendment filed on September 6, 2022.  As directed by the amendment: claims 1, 3, 9, 11, 19, 27 and 38 have been amended, claims 2, 14 and 26 have been cancelled, and no claims have been added.  Thus, claims 1, 3-13, 15-25 and 27-41 are presently pending in this application.  Applicant’s amendments are sufficient to overcome the claim objections and §112 rejections of the previous action. 
Response to Arguments
Applicant’s arguments, see Remarks, filed September 6, 2022, with respect to newly amended claim 1 have been fully considered and are persuasive.  The rejection of claim 1 and claims depending therefrom has been withdrawn. 
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Andrew Young on September 9, 2022.
The application has been amended as follows: 

Claim 1, line 3 “…a bottom of the distal end…” should be “a bottom of the catheter head…”. 

Claim 1, line 8 “…the bottom of the distal end…” should be “the bottom of the catheter head…”. 

Claim 4, line 4 “…the catheter head channel has…” should be “…the catheter head has…”. 

Claim 27, line 1 “…Claim 26…” should be “….Claim 25…”. 

Claim 27, line 2 “…beginning of the distal section of wings extension is not…” should be “…beginning of a distal section of the wings is not…”. 

Claim 38, line 12 “…through the totally occluded region so as to withdraw the first guidewire;…” should be “…through the totally occluded region;…”.
				
Allowable Subject Matter
Claims 1, 3-13, 15-25 and 27-41 are allowed.

Reasons for Allowance
The following is an Examiner's statement of reasons for allowance: the claims in this application are allowed because the prior art of record fails to disclose either singularly or in combination the claimed catheter system and method. 
The closest prior art is Anderson et al. (Anderson), US 2013/0317528 A1.
Regarding claim 1, Anderson fails to teach among all the limitations or render obvious a catheter system as claimed, which includes wherein the rotatable inner tube can be rotated so that, depending on the engagement or disengagement between the arcuate opening of the inner tube and the opening of the catheter head, the guidewire penetrates downwards out of the opening along a guide path of the rotatable inner tube, or goes upwards into the lumen of the distal end of the catheter head along the guide path of the rotatable inner tube, respectively, depending on the engagement or disengagement, in combination with the total structure and function of the catheter system as claimed.  
Regarding claim 19, Anderson fails to teach among all the limitations or render obvious a catheter system as claimed, which includes rotating the inner tube relative to the opening so that the guide path of the inner tube directs the guidewire either into the lumen of the distal end of the catheter head or out of the opening, in combination with the total structure and function of the catheter system as claimed.  
Regarding claim 38, Anderson fails to teach among all the limitations or render obvious a method as claimed, which includes rotating the inner tube to a position at which the arcuate opening faces downwards, inserting a second guidewire into the inner tube and pushing the second guidewire to the catheter head, such that the second guidewire penetrates downwards after collision with the first oblique shoulder, thereby re-entering the true lumen, in combination with the total structure and function of the method as claimed.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN A DOUBRAVA whose telephone number is (408)918-7561. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Price can be reached on 571-270-5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.A.D./Examiner, Art Unit 3783                                                                                                                                                                                                        
/LAURA A BOUCHELLE/Primary Examiner, Art Unit 3783